             Case 1:19-cv-10797 Document 1 Filed 11/21/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DRONE RACING LEAGUE, INC.,

                     Plaintiff,                       No.

       -v-                                            COMPLAINT

TOY STATE INTERNATIONAL LTD.,
                                                      JURY TRIAL DEMANDED
                     Defendant.




       Plaintiff Drone Racing League, Inc. (“DRL”), by its attorneys Davis & Gilbert

LLP, as and for its Complaint against defendant Toy State International, Ltd. (“Toy

State”), hereby alleges as follows:

                                      INTRODUCTION

       1.     This is an action for breach of contract arising from Toy State’s failure to

pay $800,000 to DRL under a termination agreement. After Toy State failed to make a

series of required payments under a sponsorship agreement and an intellectual property

license, the parties mutually ended their business relationship under an agreement in

which DRL released Toy State from its prior contractual obligations in exchange for

installment payments totaling $800,000. Despite multiple payment demands, Toy State

has failed and refused to make any of the required payments under the termination

agreement, all of which are now due and owing.
              Case 1:19-cv-10797 Document 1 Filed 11/21/19 Page 2 of 5



                                     THE PARTIES

        2.     DRL is a Delaware corporation with its principal place of business located

at 40 West 27th St., New York, New York. DRL is a technology company that operates a

professional drone racing league, in which pilots race custom-built, high-end radio-

controlled drones through three-dimensional race courses.

        3.     Upon information and belief, at all relevant times, Toy State has been a

Hong Kong limited company, with its principal place of business located in Kowloon,

Hong Kong, Special Administrative Region. Toy State manufactures and distributes

toys.

                             JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§ 1332 because DRL is a citizen of the State of New York; Toy State is a citizen of the

Hong Kong Special Administrative Region of the People’s Republic of China; and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

        5.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)(2)-(3)

because Toy State is a foreign company subject to jurisdiction in this District, and also

because a substantial part of the events or omissions giving rise to DRL’s claim occurred

in this District.

                              FACTUAL ALLEGATIONS

        6.     DRL and Toy State were parties to a certain consumer products license

agreement dated as of November 23, 2016 (the “License Agreement”) and a certain

sponsorship agreement dated as of December 5, 2016 (the “Sponsorship Agreement”).


                                             2
             Case 1:19-cv-10797 Document 1 Filed 11/21/19 Page 3 of 5



Under the License Agreement, DRL granted Toy State the right to manufacture and

distribute various DRL-branded products in exchange for, among other things, certain

minimum royalty payments. Under the Sponsorship Agreement, Toy State was granted

rights as a DRL sponsor in exchange for, among other things, certain sponsorship

payments.

       7.     Toy State failed to make several required payments under the License

Agreement and the Sponsorship Agreement. As a result of Toy State’s failure to meet its

contractual obligations, the parties agreed to end their business relationship.

       8.     On or around June 30, 2018, DRL and Toy State entered into a Termination

Agreement (the “Termination Agreement”).          Under the Termination Agreement, DRL

released Toy State from its obligations under the Sponsorship Agreement and the License

Agreement in exchange for installment payments totaling $800,000.

       9.     The Termination Agreement contained a payment schedule that required

Toy State to make two $100,000 payments on or before July 31, 2018 and August 31,

2018, followed by four $150,000 payments on or before September 30, 2018, October 31,

2018, November 30, 2018 and December 31, 2018.

       10.    The payment deadlines under the Termination Agreement came and went,

and Toy State failed to make any of the required payments.       Despite multiple demands

from DRL, Toy State has still not made a single payment and Toy State has represented

to DRL that it is unable to make any of the payments.

       11.    DRL has been damaged by Toy State’s failure to perform under the

Termination Agreement.


                                              3
              Case 1:19-cv-10797 Document 1 Filed 11/21/19 Page 4 of 5



                                       COUNT I
                                  (Breach of Contract)

        12.    DRL repeats and incorporates by reference the allegations set forth in each

of the preceding paragraphs as if more fully set forth herein.

        13.    The Termination Agreement constituted a valid and binding agreement

between DRL and Toy State.

        14.    DRL performed all of its obligations under the Termination Agreement.

        15.    Toy State has breached the Termination Agreement.

        16.    DRL has demanded that Toy State pay the amounts owed pursuant to the

Termination Agreement. Toy State has failed and refused, however, to make any of the

payments.

        17.    DRL has been damaged by Toy State’s breach of the Termination

Agreement in the amount of $800,000.



        WHEREFORE, Plaintiff Drone Racing League, Inc. demands judgment against

Defendant Toy State International, Ltd. as follows:

               (a)   Awarding DRL the sum of $800,000, with interest from July 31,

2018;

               (b)   Granting such other and further relief as this Court deems just and

proper.




                                             4
             Case 1:19-cv-10797 Document 1 Filed 11/21/19 Page 5 of 5



                                  JURY DEMAND

         DRL hereby demands a trial by jury as to all issues so triable pursuant to

Fed. R. Civ. P. 38.



Dated:         New York, New York
               November 21, 2019

                                              DAVIS & GILBERT LLP

                                              By:    /s/ Guy R. Cohen
                                                     Guy R. Cohen
                                                     David S. Greenberg
                                              1740 Broadway
                                              New York, New York 10019
                                              (212) 468-4800
                                              gcohen@dglaw.com
                                              dgreenberg@dglaw.com

                                              Attorneys for Plaintiff




                                          5
